Title: Exchange of Henderson Land by Eli Alexander and Thomas Jefferson, 28 March 1818
From: 
To: 


                    This Indenture tripartite of exchange, bargain and sale made on the 28th day of March 1818 between Eli Alexander of the one part and Thomas Jefferson of the other, both of the County of Albemarle Witnesseth, that wherein the said Eli hath become seised and possessed by lawful conveyances in fee simple of certain portions of land in the said County of Albemarle, near or adjacent to the town of Milton, formerly the property of Bennett Henderson  deceased, from whom they came by descent and partition to three of his daughters Frances, Lucy & Nancy Crawford as follows to Wit. in what is called Lower Field, part of the said lands the lot No 3 of  five acres and a half, to the said Nancy C.  the lot No 4. of five acres and three quarters, to the sd Lucy: the lot No 8 of six acres to Frances: of the parcel of the same lands between the sd town and the Rivanna river & adjacent to both. the lot No 1. of two acres to the sd  Lucy: in what is called the Upper Field, part of the same lands, the lot No 5 of five acres to Frances the lot No 6. of five acres to Lucy; and the lot No 7. of five acres to Nancy Crawford; And in what are called the Back Lands, South of the said town the lot No 3 of one hundred and two acres to Lucy, the lot No 5 of One hundred and two acres to Frances, and the lot No 8 of one hundred and two acres to Nancy C: And whereas the said Thomas has become Seised and possessed by like lawful conveyances in fee simple of other portions of the sd lands which were of the sd Bennett and among these particularly of the portion of the back lands called No 4. of one hundred and two acres which came by descent and partition to Sarah, who was also one of the daughters of the sd Bennet and by covenant between the sd Eli and Thomas certain lines have been run and marked thro’ the sd back lands. Beginning at a Red oak, formerly blazed pointers in the Southern side line  of the sd No 5 where the Colle line called S 9o E corners on it and running thence S. 16½ W. 18½ poles to pointers in the sd lot No 5 of the sd Frances thence S 62 E 69 poles to a pine in the dividing line between the lots No 3. and 2. thence along the same dividing line S. 24 W. 136 poles to a pine, corner between the sd lots No 2 and 3 in the back line of the whole tract; And it hath been further covenanted between them that the said Thomas shall convey to the sd Eli in feesimple all that portion of the lot of Sarah No 4. of the back lands which lies South of the sd lines containing by survey twenty five acres and a half; and that the sd Eli shall convey to the said  Thomas in fee simple all the portions of the lands of the sd Frances Lucy and Nancy Crawford Northward of the said lines. Now Therefore in consideration of the conveyance of the said portions of lands hereby made by the sd Eli to the sd Thomas, the sd Thomas doth hereby bargain sell and convey in exchange to the sd Eli so much of the sd parcel of the lot No 4. of the sd back lands which was that of Sarah, as lies South of the lines before described & containing as aforesaid twenty five acres and a half to have and to hold to him the said Eli: and his heirs; And the sd Eli in consideration of the sd portion of land so conveyed to him by the said Thomas of the sum of three hundred dollars heretofore paid and of twelve hundred and three dollars and one third secured to be paid to him the sd Eli doth exchange bargain and sell to the said Thomas all the several parcels of land herein before described & covenanted to be conveyed, which were those of the sd Frances, Lucy and Nancy C. in the Lower Field Upper Field between the town & river & in the Back Lands north of the lines run as aforesaid thro’ the sd back lands which several parcels hereby conveyed to the sd Thomas contain in the whole two hundred and seventy eight acres and a quarter: To have and to hold the said several parcels of lands to him the said Thomas & his heirs; And the said Eli and Thomas for themselves their heirs executors and administrators respectively, do mutually and respectively covenant each with the other that the lands so hereby conveyed by the said Thomas to the sd Eli he the sd Thomas to the sd Eli and his heirs will forever warrant and defend and in like manner that the lands so hereby conveyed by the sd Eli to the sd Thomas he the sd Eli to the sd Thomas and his heirs will forever warrant and defend. In Witness whereof they the sd Eli and Thomas have hereto set each his hand and seal on the day before mentioned
                    
                        Signed sealed and deliveredTh: Jefferson seal In presence of Eli Alexander sealJohn WatsonFleming DouglassJames R. Watson.
                    
                